DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene B. Joswick on 5/12/2022.
The application has been amended as follows:
20. (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein the altering comprises selectively altering only the display characteristic of a first object depicted in the consecutive frames without altering the display characteristic of a second object depicted in the consecutive frames.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “identifying a plurality of subsets of consecutive frames of a video of frames, wherein at least some content appears in a same position in a first frame and a second frame of each of the subsets of consecutive frames based on the consecutive frames having been generated based at least in part on a frame rate conversion of source content to produce the video, the video having a faster frame rate than the source content; based on the at least some content appearing in the same position in the first frame and the second frame of each of the subsets of consecutive frames, altering a display characteristic to display the content differently in the first frame and second frame of each of the subsets of consecutive frames, wherein the display characteristic is altered to differ in the consecutive frames of each of the subsets; and providing the video of frames for display based on the altered display characteristic”, in combination with the other limitations set forth in claim 1.
Claims 11 and 19 have similar allowable limitations as claim 1.
Claims 2-10, 12-18, 20 and 21 are dependent on claims 1, 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627